Montgomery App. No. 19041, 2002-Ohio-2370. Reported at 98 Ohio St.3d 1422, 2003-Ohio-259, 782 N.E.2d 77. This cause came on for further consideration upon appellant’s pro se motion for reconsideration, motion for an evidentiary hearing, motion to compel discovery, and motion for appointment of expert assistance and funds for expert assistance. Whereas, appellant’s motion for reconsideration and related motions were not timely filed under S.Ct.Prac.R. XI(2),
IT IS ORDERED by the court, sua sponte, that the motions be, and hereby are, stricken.